People v Paulino (2019 NY Slip Op 05203)





People v Paulino


2019 NY Slip Op 05203


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Sweeny, J.P., Renwick, Webber, Oing, JJ.


9753 260045/18 352/17

[*1]The People of the State of New York, Plaintiff-Respondent,
vRobert Paulino, Defendant. Franklyn Paulino Castillo, et al., Nonparty Appellants.


Kasowitz Benson Torres LLP, New York (Sabrina Baig of counsel), for appellants.
Darcel D. Clark, District Attorney, Bronx (Felicia Yancey of counsel), for respondent.

Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered April 16, 2018, which denied appellants' application for remission of a bail forfeiture in the amount of $ 25,000, unanimously affirmed, without costs.
Appellants lacked standing to seek remission (see Matter of Van Deusen v People , 97 AD2d 924 [3d Dept 1983], appeal dismissed 
62 NY2d 605 [1984]), and, in any event, they did not show exceptional circumstances warranting the relief sought (see People v Cotto , 262 AD2d 138 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK